Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Light sensor comprising a band-stop Fano resonance filter over a photoconversion area--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a light sensor and its method, among other features, comprising a band-stop Fano resonance filter provided over a photoconversion area of a first pixel and a second pixel comprises no Fano resonance filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Xiao 10,747,985 discloses a nanostructure pixel sensor including a grating structure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878